



Exhibit 10.2


DUPONT FABROS TECHNOLOGY, INC.
Stock Unit Award Agreement
Issued Under the 2017 Long-Term Incentive Compensation Plan
THIS STOCK UNIT AWARD AGREEMENT (the “Agreement”), effective as of the ____ day
of January, 2017 (the “Grant Date”), governs an award granted by DUPONT FABROS
TECHNOLOGY, INC., a Maryland corporation (the “Company”), of stock units for
shares of the common stock of the Company, par value, $0.001 per share (“Common
Stock”), to __________________________ (the “Participant”), in accordance with
and subject to the provisions of the Company’s 2011 Equity Incentive Plan (the
“Plan”). A copy of the Plan has been made available to the Participant.
Capitalized terms used, but not defined, in this Agreement shall have the
meaning given such terms in the Plan.
1.    Grant of Awards. In accordance with the Plan, and effective as of the
Grant Date, the Company hereby grants to the Participant, subject to the terms
and conditions of the Plan and this Agreement, an award of _______________
(______) stock units (the “Stock Unit Award,” with the number set forth in this
sentence being the “Target Award”).
2.    Vesting. The Participant’s interest in the stock units covered by the
Stock Unit Award shall become vested as provided in this Section.
(a)    Company Total Shareholder Return Compared to RMS Return. One-half of the
Participant’s interest in the stock units covered by the Stock Unit Award (the
“RMS Return Target Award”) shall become vested as provided in the schedule
below, if (i) the Participant remains in continuous Service from the Grant Date
until the Vesting Date, and (ii) the Company’s Total Shareholder Return for the
Performance Period, meets or exceeds the RMS Return for the Performance Period.
The specific number of stock units that may vest with respect to the RMS Return
Target Award shall be determined in accordance with the following:
Performance Level
Performance Requirements
Number of Stock Units that Vest
Below Target
Total Shareholder Return is below the RMS Return
None
Target
Total Shareholder Return equals the RMS Return
100% of RMS Return Target Award
Maximum
Total Shareholder Return is 300 basis points or more greater than the RMS Return
300% of the RMS Return Target Award

In the event that the Performance Level is between the “Target” and “Maximum”
levels (as set forth in the table above), the number of stock units that will
vest with respect to the RMS Return Target Award will be interpolated on a
straight line basis, between 100% and 300% of the RMS Return Target Award. If at
the end of the Performance Period, none of the stock units covered by the Stock
Unit Award related to RMS Return Target Award have vested in accordance with the
criteria set forth above, the portion of the Stock Unit Award related to RMS
Return Target Award will immediately lapse in its entirety. Except as provided
in this Agreement, any stock units covered by the portion of the Stock Unit
Award related to RMS Return Target Award that are not vested and nonforfeitable
on or before the date of the Participant’s termination of Service shall be
forfeited on the date that such Service terminates.
Notwithstanding anything in this Agreement to the contrary, if the Total
Shareholder Return for the Performance Period is negative, the calculated
payouts will be reduced by 50%. By way of example, if the Total Shareholder
Return for the Performance Period was negative 5.0%, while the RMS Return for
the





--------------------------------------------------------------------------------





Performance Period was negative 8.0%, then the Participant will vest in a number
of stock units equal to 150% of the RMS Return Target Award.
(b)    Company Total Shareholder Return Compared to Data Center Index Return.
One-half of the Participant’s interest in the stock units covered by the Stock
Unit Award (the “Data Center Index Return Target Award”) shall become vested as
provided in the schedule below, if (i) the Participant remains in continuous
Service from the Grant Date until the Vesting Date, and (ii) the Company’s Total
Shareholder Return for the Performance Period, meets or exceeds the Data Center
Index Return for the Performance Period. The specific number of stock units that
may vest with respect to the Data Center Index Return Target Award shall be
determined in accordance with the following:
Performance Level
Performance Requirements
Number of Stock Units that Vest
Below Target
Total Shareholder Return is below the Data Center Index Return
None
Target
Total Shareholder Return equals the Data Center Index Return
100% of Data Center Index Return Target Award
Maximum
Total Shareholder Return is 300 basis points or more greater than the Data
Center Index Return
300% of the Data Center Index Return Target Award

In the event that the Performance Level is between the “Target” and “Maximum”
levels (as set forth in the table above), the number of stock units that will
vest with respect to the Data Center Index Return Target Award will be
interpolated on a straight line basis, between 100% and 300% of the Data Center
Index Return Target Award. If at the end of the Performance Period, none of the
stock units covered by the Stock Unit Award related to Data Center Index Return
Target Award have vested in accordance with the criteria set forth above, the
portion of the Stock Unit Award related to Data Center Index Return Target Award
will immediately lapse in its entirety. Except as provided in this Agreement,
any stock units covered by the portion of the Stock Unit Award related to Data
Center Index Return Target Award that are not vested and nonforfeitable on or
before the date of the Participant’s termination of Service shall be forfeited
on the date that such Service terminates.
Notwithstanding anything in this Agreement to the contrary, if the Total
Shareholder Return for the Performance Period is negative, the calculated
payouts will be reduced by 50%. By way of example, if the Total Shareholder
Return for the Performance Period was negative 5.0%, while the Data Center Index
Return for the Performance Period was negative 8.0%, then the Participant will
vest in a number of stock units equal to 150% of the Data Center Index Return
Target Award.
(c)    Definitions. For purposes of this Agreement
(i)“Closing Data Center Index Value” shall mean the average value of the Data
Center Index over the twenty consecutive trading days that include and
immediately precede the last day of the Performance Period, determined using a
weighted average based on the market capitalization of each company that
comprises the Data Center Index.
(ii)“Closing RMS Value” shall mean the average value of the MSCI US REIT Index
(RMS) over the twenty consecutive trading days that include and immediately
precede the last day of the Performance Period.
(iii)“Closing Stock Price” shall mean the average closing price of one share of
Common Stock for the twenty consecutive trading days that include and
immediately precede the last day of the Performance Period.
(iv)“Data Center Index” shall mean the following companies: CoreSite Realty
Corporation, CyrusOne Inc., Digital Realty Trust Inc., Equinix, Inc. and QTS
Realty Trust, Inc.;





--------------------------------------------------------------------------------





provided, however, that in the event that any of the aforementioned companies
that comprise the Data Center Index is acquired, dissolved, liquidated or a
party to a business combination in which it is not the surviving entity (or any
similar transaction), the composition of the Data Center Index shall be modified
by the Committee in good faith.
(v)“Data Center Index Return” shall mean, with respect to a Performance Period,
the total percentage return of the Data Center Index, including dividends and
other distributions by a company included in the Data Center Index, based on the
Initial Data Center Index Value and the Closing Data Center Index Value for such
Performance Period, and determined using a weighted average based on the market
capitalization of each company that comprises the Data Center Index.
(vi)“Initial Data Center Index Value” shall mean the average value of the Data
Center Index over the twenty consecutive trading days immediately preceding the
first day of the Performance Period, determined using a weighted average based
on the market capitalization of each company that comprises the Data Center
Index.
(vii)“Initial RMS Value” shall mean the average value of the MSCI US REIT Index
(RMS) over the twenty consecutive trading days immediately preceding the first
day of the Performance Period.
(viii)“Initial Stock Price” shall mean the average closing price of one share of
Common Stock for the twenty consecutive trading days immediately preceding the
first day of the Performance Period.
(ix)“Performance Period” shall mean the three calendar year period commencing on
January 1, 2017 and ending on January 1, 2020, provided, however, that (A) in
the event of the termination of a Participant’s Service due to death or
Disability, the Performance Period shall end on the date of such Participant’s
termination of Service, and (B) in the event of a Change in Control as defined
in Section 4, the Performance Period shall end as of the effective date of the
Change in Control.
(x)“RMS Return” shall mean the percentage change of the MSCI US REIT Index (RMS)
over the Performance Period, which shall be established by comparing the Initial
RMS Value to the Closing RMS Value, provided, however, that in the event the
MSCI US REIT Index is discontinued or its methodology significantly changed, a
comparable index shall be selected by the Committee in good faith.
(xi)“Total Shareholder Return” shall mean, with respect to a Performance Period,
the total percentage return per share of Common Stock, assuming contemporaneous
reinvestment in the Common Stock of all dividends and other distributions at the
closing price of one share of Common Stock on the date such dividend or other
distribution was paid, based on the Initial Stock Price and the Closing Stock
Price for such Performance Period.
(xii)“Vesting Date” shall mean February 1, 2020.
3.    Delivery. If any portion of the Stock Unit Award vests, the Company will
issue the number of shares of Common Stock determined under this Agreement as
soon as practicable following the Vesting Date, but in no event later than
thirty-days following the Vesting Date.
4.    Effect of Death or Disability. If the Participant’s Service is terminated
due to his death or Disability, the Performance Period shall end on the date of
such termination of Service, and the Participant shall vest in the number of
stock units, at the “Target” Performance Level, provided that the total number
of stock units to which the Participant will be entitled shall be prorated by
multiplying the number of stock units to which the Participant would otherwise
be entitled by a fraction, the numerator of which is the number of days from
January 1, 2017 until the date of the Participant’s termination of Service and
the denominator is the number of days from January 1, 2017 to January 1, 2020.
5.    Effect of Termination without Cause. If the Participant’s Service is
terminated by the Company without Cause, or the Participant terminates his or
her Service with Good Reason, and the Participant is a party to an employment or
other similar agreement that sets forth the treatment of a performance vesting
award upon such a termination of Service, then the treatment of this Stock Unit
Award will be as set forth in such employment or other similar agreement. If the
Participant’s Service is terminated by the Company without Cause, or the
Participant terminates his or her Service with Good Reason, and the Participant
is a party to an employment or other similar





--------------------------------------------------------------------------------





agreement that does not set forth the treatment of a performance vesting award
upon a termination without Cause or with Good Reason, the treatment of the
Participant’s Stock Unit Award will be determined in the same manner as Section
4. For purposes of this section, “Cause” and “Good Reason” shall have the
meaning given to such term in the Participant’s employment or other similar
agreement.
6.    Effect of Change in Control. In the event of a Change in Control, the
Performance Period shall be terminated as of the Change in Control and the
Closing Stock Price shall be deemed to be the price per share of Common Stock
received by stockholders in the Change in Control, provided, however, that in
the event of a Change in Control in which stockholders do not receive a price
per share for their Common Stock, the Closing Stock Price shall be determined in
accordance with the procedures set forth in Section 2. A Participant’s interest
in the stock units covered by the Stock Unit Award (if not sooner vested) shall
become vested and nonforfeitable as of the Change in Control if the Participant
remains in continuous Service from the Grant Date until the effective date of
the Change in Control, and the number of stock units that comprise the Stock
Unit Award that shall vest and become nonforfeitable shall be the greater of:
(a) the Target Award; and (b) the calculated value as determined pursuant to
Section 2 above for the abbreviated Performance Period.
7.    Transferability. Stock units covered by the Stock Unit Award that have not
become vested and nonforfeitable under this Agreement cannot be transferred.
8.    Stockholder Rights. The Participant does not have any of the rights of a
stockholder with respect to any unvested stock unit, including voting and
dividend rights.
9.    Withholding. The Participant must make acceptable arrangements to pay any
withholding or other taxes that may be due as a result of the vesting or receipt
of the stock units or the shares of Common Stock. In the event that the Company
or an Affiliate, as applicable, determines that any federal, state, local or
foreign tax or withholding payment is required relating to the vesting of stock
units or receipt of shares of Common Stock arising from this grant, the Company
or an Affiliate, as applicable, shall have the right to require such payments
from the Participant, or to withhold such amounts from other payments due to the
Participant from the Company or an Affiliate, as applicable. Unless otherwise
determined by the Company, the Company shall withhold the delivery of vested
shares of Common Stock otherwise deliverable under this Agreement to meet such
obligations. The shares of Stock so withheld shall have an aggregate Fair Market
Value equal to such withholding obligations.
10.    No Right to Continued Employment. The grant of the Stock Unit Award does
not give the Participant any right with respect to continuance of Service, nor
shall it interfere in any way with the right of the Company or an Affiliate to
terminate his Service at any time.
11.    Adjustments. Notwithstanding anything herein to the contrary, the
Committee, in its sole discretion, may make appropriate adjustments to the
Target Award and any of the metrics set forth in Section 2 in connection with or
as a result of any of the following events that have occurred after the Grant
Date: reorganization, recapitalization, reclassification, stock dividend, stock
split, reverse stock split or other similar changes in the Common Stock, if the
outstanding shares of Common Stock (or the securities that comprise the Data
Center Index) are increased or decreased or are exchanged for a different number
or kind of shares or other securities of the Company, or additional shares of
new or different shares or other securities of the Company or other non-cash
assets are distributed with respect to such shares of Common Stock or other
securities. In addition, notwithstanding anything herein to the contrary, the
Committee, in its sole discretion, may make appropriate adjustments to the MSCI
US REIT Index (RMS), or the RMS Return, or the securities that comprise the Data
Center Index, or the Data Center Index Return, to account for any changes to
such index, including, without limitation, any of the changes described above in
this section.
12.    Governing Law. This Agreement shall be governed by the laws of the State
of Maryland.
13.    Conflicts. In the event of any conflict between the provisions of the
Plan as in effect on the Grant Date and this Agreement, the provisions of the
Plan shall govern. All references herein to the Plan shall mean the Plan as in
effect on the Grant Date.
14.    Participant Bound by Plan. The Participant hereby acknowledges that a
copy of the Plan has been made available to him and agrees to be bound by all
the terms and provisions of the Plan.





--------------------------------------------------------------------------------





15.    Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon the Participant and his or her successors
in interest and the successors of the Company.
IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
effective as of the date set forth above.
DUPONT FABROS TECHNOLOGY, INC.
 
[PARTICIPANT]
By: _______________________________
 
___________________________________
Name:
Title:
 
 








